Case 3:13-cv-01465-SRU Document 183-1 Filed 06/30/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

RICHARD REYNOLDS                       :     CIVIL NO. 3:13-CV-1465 (SRU)
                                       :
        v.                             :
                                       :
LEO ARNONE, ET AL.                     :     JUNE 30, 2021

             ORDER RE: PLAINTIFFS’ ATTORNEYS’ FEES AND COSTS

        In accordance with the parties’ agreement, in light of the decision of the

Court of Appeals in Reynolds v. Quiros, 990 F.3rd 286 (2d Cir. 2021), and pursuant

to 42 U.S.C. §1988, it is hereby ordered that the State of Connecticut, shall pay to

plaintiffs’ counsel, Morningside Heights Legal Services, Inc. $135,000 for any and

all attorneys’ fees, costs and expenses incurred from the commencement of this

action up to and including the date of this Order, for any and all costs, fees, and

expenses that were claimed or could have been claimed in relation to the above-

captioned District Court case, and the Second Circuit appeal cited above.

        The State of Connecticut shall pay forthwith to Morningside Heights Legal

Services, Inc the total sum of $135,000 (one-hundred thirty-five thousand dollars).

        SO ORDERED

        Dated at Bridgeport, Connecticut, this ______ of ________________________,

2021.


                                       ______________________________________
                                       Stefan R. Underhill
                                       Chief United States District Court Judge
